Fein, J. (concurring).
On October 8, 1978 at approximately 11:00 a.m. defendant was arrested by Officer Blue and another police officer, after a high-speed chase of a reportedly stolen automobile in which defendant was a passenger. When defendant emerged from the vehicle he was holding a rolled up leather jacket. The pockets of the jacket contained an air pistol, four watches, a gold medallion on a chain, about $60 worth of food coupons and $364.15 in cash. On the back seat of the car was a portable television set.
About 25 minutes after arrival at the 32nd Precinct in Manhattan, at “approximately 11:30”, Officer Blue delivered Miranda warnings. In response to the first Miranda warning, defendant stated “Yes, I understand.” In response to the remaining warnings, defendant responded “[I]m not going to say anything.” Despite this response, Officer Blue asked the defendant questions concerning the source of the automobile, the cash and the food stamps. The officer testified that with reference to the car, “[h]e said he bought the car from a friend.” The defendant made no response with respect to the cash and food stamps. Blue could not recall how long he questioned defendant. He thought the questioning took from approximately 11:30 a.m. to 12:00 noon.
At approximately 2:00 p.m. Detective Rosenthal of the Bronx Robbery Squad arrived at the 32nd Precinct. The record is not clear whether Rosenthal was told that Miranda warnings had previously been administered to the defendant. Rosenthal testified that he administered Miranda warnings shortly after his arrival, in response to which defendant stated: “I don’t want to talk to you.”
Shortly thereafter, defendant and Rowe, the driver of the stolen vehicle, were taken to the Bronx Robbery Squad in the 48th Precinct in The Bronx, together with the property recovered from the defendant, which appeared to correspond to items stolen in The Bronx that morning. Rosenthal did not recall whether there was any conversation *267with the defendant en route to The Bronx. Upon arrival at the Bronx 48th Precinct at approximately 4:30 p.m., defendant and Rowe were each handcuffed to chairs in separate rooms. Sometime between 4:30 and 5:00 p.m. Detective Daino started to question the defendant. He said he was unaware of whether defendant had been questioned by other police officers. He testified as follows:
“Question: Did you have occasion to assist Det. Rosenthal in the questioning of any subject in custody of the Bronx Robbery Squad?
“Answer: Yes.
“Question: On this day?
“Answer: Yes.
“Question: Who, if anyone, did you have a conversation with?
“Answer: With Mr. Jenkins * * *
“Question: What if anything did you say to Mr. Jenkins and what if anything did Mr. Jenkins say to you?
“Answer: This is the Bronx Robbery Squad?
“Question: Yes.
“Answer: I gave Mr. Jenkins his rights under the Miranda warning and after giving him his rights I questioned him as to the two robberies that happened on that same day.
“Question: Okay, with regards to the rights under the Miranda that you characterize what exactly did you say to Mr. Jenkins and what did he say to you?
“Answer: I told him he had the right to remain silent and that he didn’t have to speak unless he wanted to and I asked him if he understood and he said he did. That if he did speak anything he said would be held against him in a court of law and I asked him if he understood and he said he did. I told him he had a right to have an attorney at that time or any time during our conversation and did he understand and he said he did. I said if you can’t afford an attorney one will be provided by the court and I asked him if he understood that.
*268“Question: What did he say?
“Answer: He did.”
Manifestly, there was no waiver, either express or by implication, up to this point. Nor was there a request for a waiver. Nevertheless, the inquiry continued. It was made abundantly clear that the questioning would continue until defendant agreed to talk.
“Question: Okay, what, if anything, did you say to the Defendant Jenkins after that and what if anything did the Defendant Jenkins say to you after that?
“Answer: I told him that there were two robberies in two bodegas that day and that certain property had been taken and that he was caught approximately at the time twenty minutes after those robberies down in the 32 Pet. with the property that is described on the UF 61 and that he matched the description and he said at that time he told me, Til talk to you, but I want you to understand one thing I didn’t rob any legitimate bodega. These bodegas are not legitimate they sell smoke or they sell numbers.’
“Question: Did the Defendant say anything else to you?
“Answer: He admitted to me that he did rob the store and that Mr. Rowe was with him, but he said Mr. Rowe didn’t have any knowledge of what was going on. At that time I stopped and I notified Det. Rosenthal that Mr. Jenkins was talking and Mr. Rosenthal, Det. Rosenthal took over the questioning from that point.”
Detective Daino testified that he took no notes of the questions he asked defendant or the answers defendant gave, and that the questioning took approximately 5 or 10 minutes. He was not present during the questioning of defendant by Detective Rosenthal.
The pattern of repeated inquiry was made evident.
Rosenthal testified that at approximately 5:00 p.m. he questioned the defendant on the basis of Daino’s report without administering Miranda warnings to the defendant. Rosenthal testified, in pertinent part, as follows:
*269“Question: What did you say, your opening remark?
“Answer: T understand you want to make a statement to me.’
“Question: And what was his response?
“Answer: Yes.
“Question: And then you sat down?
“Answer: I sat down.
“Question: And then what did you do?
“Answer: I proceeded to tell him that when we complete the statement, if he gives me a statement, I’ll speak to the District Attorney, I can’t promise him anything, that for his cooperation I’ll let the District Attorney know that he did cooperate, maybe when the time comes the District Attorney might put in a word for him but that I couldn’t promise him. The only thing I’ll promise him is that I’ll speak to the District Attorney.
“Question: At the time that you approached Mr. Jenkins, did you have a pad with you or notebook or —
“Answer: No. Just these papers stapled together.
“Question: Was there any stenographer in the police station at the time?
“Answer: Not that I know of at that time.
“Question: Did you use a tape record at all at the time?
“Answer: No.
“Question: And when you sat down, did you start making notes?
“Answer: Yes.
“Question: At what point did you make your first note? In other words, how long after you started speaking to Mr. Jenkins that you started writing?
“Answer: About three or four minutes.
“Question: And during those three or four minutes, other than telling him that you would intercede for him with the district attorney, if and when he’s sentenced, did you say anything else.
“Answer: No, not that I recall.”
*270Rosenthal also testified that defendant indicated he would speak to a District Attorney. According to Rosenthal, defendant stated that he had bought the automobile for $60 “from some kids” who had “changed the plates” and then he and Rowe had driven to the East Tremont section of The Bronx, holding up two grocery stores, one of which defendant had held up the previous Wednesday. Defendant sought to exculpate Rowe. However, Rowe had indicated one reason for holding up the first grocery store was that he needed money for his father’s funeral.
At about 6:30 p.m. Assistant District Attorney Weaver arrived at the 48th Precinct and elicited an extensive statement from Rowe, which implicated defendant. Weaver then proceeded to question defendant in the presence of Rosenthal and a stenographer. This interrogation took about one-half hour, after a full advisement and acknowledgment of rights. Defendant thereupon expressed reluctance to give Weaver a statement, afraid that he might become confused and utter something at variance with what he had earlier told the police. At the suppression hearing, Weaver asked to read into the record the transcript of this dialogue with defendant. A portion of it is as follows:
“Question: Basically what I’m asking you right now, did you understand all the rights I have explained to you? Do you want to talk to me about the case?
“Answer: I think its best — I’m not really sure of myself right now — that its best that I prolong this a little bit until I see the attorney so I’ll be perfectly clear that I’m not hurting myself.
“Question: Do you understand the rights I read to you?
“Answer: Yes, I do.
“Question: You told me you don’t want to talk about the case until you speak to an attorney, is that right?
“Answer: Right, I would like my attorney also to view the statement right there.
“Question: So that we are clear on that you are referring to the two, several sheets of paper?
“Answer: That I actually stated.
*271“Question: This is what you told the police officer earlier, is that right?
“Answer: Yes, I did.
“Question: Was it written down by one of the police officers?
“Answer: Would it be more official if I signed that?
“Question: You already told me you want to speak to your lawyer?
“Answer: That is correct.”
Ignoring defendant’s clear statement that he wanted to consult with an attorney, Weaver then went right ahead and questioned defendant about the authenticity of the notes of the oral statement given earlier to Rosenthal. At the suppression hearing Weaver acknowledged that he knew defendant wanted an attorney at that time, but he defended his further inquiry by explaining that he “wouldn’t consider it questioning”.
A lineup was then conducted, and two witnesses identified defendant (who was still without benefit of counsel). Defendant and Rowe were then returned to the 32nd Precinct where they were formally charged with the October 8 robberies.
The suppression court, in addition to ruling Rowe’s statement inadmissible, correctly barred the introduction of the stenographic transcript of Weaver’s dialogue with defendant, which was offered as evidence of defendant’s confirmation of what he had earlier told Rosenthal. Such confirmation was clearly elicited after defendant had told Weaver that he did not wish to make any statement without first consulting with an attorney. The court also suppressed defendant’s statement to Officer Blue at booking, that he had purchased the automobile from a friend, because that statement “came in response to a question at a time when Jenkins had indicated he did not wish to speak”. However, the court denied the motion to suppress the oral statements given to Detectives Daino and Rosenthal, on the ground that the defendant had validly waived his “reissued rights prior thereto.”
The issue is whether the suppression court properly denied the motion to suppress the statements given to *272Detectives Daino and Rosenthal. There is also an issue whether the statement given to Assistant District Attorney Weaver was properly used to impeach the defendant when he took the stand on the trial of the action.
The pattern is clear. Defendant was subjected to repeated importunities in disregard of his rights until he agreed to talk. It cannot be said that defendant knowingly and voluntarily waived his constitutional right against self incrimination and his right to counsel during custodial interrogation.
When defendant told Officer Blue he did not wish “to say anything”, the officer persisted in the inquiries as to the source of the car, the cash and the food stamps. Shortly thereafter defendant told Detective Rosenthal, “I don’t want to talk to you.” Defendant was then turned over to Detective Daino, who administered the Miranda warnings, which defendant stated he understood. Without pausing to determine whether defendant waived those rights, Daino launched into a description of the robberies and the apparent identity , of the property seized from defendant with that stolen in the robberies. The pressure was on, waiver or no. Once defendant made admissions to Daino, the inquiry was turned over to Rosenthal who took a statement without any warnings. Then followed the inquiry by Assistant District Attorney Weaver, despite defendant’s request for an attorney. It was made abundantly clear to defendant that his right to remain silent and his right to the advice of an attorney were being completely disregarded.
Something more than a mere mechanical statement of defendant’s rights is required. Most vital to him is a comprehension of such rights and a reasonable opportunity on his part to consider the options available to him so he can make a free and unfettered choice whether to waive his rights without any intervening pressure, cajoling or implied threats.
The touchstone determining admissibility is to be found in Miranda v Arizona (384 US 436, 473-474): “Once warnings have been given, the subsequent procedure is clear. If the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, *273the interrogation must cease. At this point he has shown that he intends to exercise his Fifth Amendment privilege; any statement taken after the person invokes his privilege cannot be other than the product of compulsion, subtle or otherwise. Without the right to cut off questioning, the setting of in-custody interrogation operates on the individual to overcome free choice in producing a statement after the privilege has been once invoked.”
The question is whether the repeated inquiry here violated the intention of the Miranda court to adopt “fully effective means * * * to notify the person of his right of silence and to assure that the exercise of the right will be scrupulously honored” (Miranda v Arizona, 384 US, at p 479). The critical safeguard is a person’s “right to cut off questioning” (Miranda v Arizona, 384 US, at p 474). The requirement that the law enforcement authorities respect a person’s exercise of that option is designed to counteract the coercive pressures of the custodial status. The admissibility of statements obtained after the person in custody has indicated his intention to remain silent depends on whether “his ‘right to cut off questioning’ ” was “ ‘scrupulously honored’ ” (Michigan v Mosley, 423 US 96, 104). As that case holds, there are circumstances under which further inquiry may be undertaken despite an initial response by the person in custody that he refuses to speak. In that case the circumstance was that one officer questioned the defendant sometime during the morning respecting certain robberies. After being given Miranda warnings the defendant refused to speak. Sometime during the afternoon of the same day, in another part of the police headquarters, another officer from a different police force administered the Miranda warnings to the defendant and advised him that he was to be questioned concerning a murder, unrelated to the robberies which were the subject of the first inquiry. The defendant indicated that he was willing to respond to questions concerning the killing and he did so, implicating himself and others.
A majority of the Supreme Court of the United States ruled that Mosley’s confession respecting the murder was admissible despite the Miranda strictures because the inquiry was conducted in another place, by another officer, *274concerning an unrelated crime. The court noted that on the second inquiry the questioning officer did not resume interrogation about the robberies respecting which the defendant had refused to talk. The court said (423 US, at pp 105-106): “This is not a case, therefore, where the police failed to honor a decision of a person in custody to cut off questioning, either by refusing to discontinue the interrogation upon request or by persisting in repeated efforts- to wear down his resistance and make him change his mind. In contrast to such practices, the police here immediately ceased the interrogation, resumed questioning only after the passage of a significant period of time and the provision of a fresh set of warnings, and restricted the second interrogation to a crime that had not been a subject of the earlier interrogation.” Nor are the circumstances in this case similar to those in People v Gary (31 NY2d 68). In Gary, the defendant, in response to Miranda warnings administered by a detective at a police precinct, stated that he fully understood his rights and wished to remain silent. No further questions were asked. However, the defendant was transported to another precinct where he was joined by an Assistant District Attorney who again informed the defendant as to his Miranda rights. The defendant indicated he was then willing to talk and gave a statement implicating himself in a killing. The court held the statement admissible: “Neither Miranda nor any broader constitutional mandate prohibits a subsequent request, made otherwise than in the course of continued importunity or coercive interrogation in the guise of a request for reconsideration.” (31 NY2d, at p 70.)
Here, in contrast, there was continued importunity and coercive interrogation in the guise of a request for reconsideration by purportedly independent inquiries by different officers. Each time there was a refusal to speak, a new interrogator pursued the questioning. It was clear that defendant was subjected to harassment until he talked.
Where there is a continuation by successive agencies or otherwise of an interrogation, so that there is no knowing, articulated waiver, the statement obtained must be suppressed (Westover v United States, 384 US 436, 496-497, decided with Miranda v Arizona, supra). Undoubtedly a *275second inquiry may be appropriate if it either relates to a different crime or occurs under circumstances which would indicate that the person being questioned has had an opportunity to reflect and to determine whether he wishes to change his mind and make the statement. However, repeated importunities closely spaced about the same subject matter by different officers in the same precinct or another precinct import all of the elements of the coercive atmosphere against which the Miranda rules were designed to insulate.
It is palpable here that the series of inquiries accomplished just that end. Defendant was subjected to the coercive atmosphere and questioned again and again, despite his plain statements at least twice within a short time that day that he wished to remain silent. The technique is obvious. Blue continued the questioning of defendant despite defendant’s statement that he did not wish to speak. When defendant made the same response to Rosenthal, the inquiry was turned over to Daino. In response to Daino the defendant indicated merely that he understood the warnings. He was not asked to answer any questions until he was informed that the property found in his possession at the time of his arrest appeared to be the same or similar to that reported to have been stolen from the bodegas. It is manifest that there was no waiver at this point in any event. The questioning began immediately after the defendant indicated he understood the warnings but only after he was told about the bodega robberies, and plainly without any language or other indication of waiver on his part. He obviously knew by then that his previously stated refusal to speak was being systematically ignored. This is particularly apparent from the conversation with Rosenthal who returned immediately after Daino had concluded.
Defendant’s admissions or confessions were clearly obtained on the basis of harassment and repeated importunities in a coercive setting. It was plain that defendant was being denied the opportunity to make a free and intelligent choice. The continuity of events following the original Miranda warnings demonstrated that the questioning was pursued until there was an admission concerning the rob*276beries. On this record there is no clear showing of an express waiver or of a waiver by implication (People v Campbell, 81 AD2d 300, 304). When a defendant is in custody, a heavy burden is cast upon the State to establish that (1) the Miranda warnings have been given, (2) the person has an understanding of such rights, and (3) the election to waive them was the result of the voluntary exercise of his own mental processes without outside influences or pressures. It is the duty of the court to indulge every reasonable presumption against waiver of fundamental constitutional rights (Johnson v Zerbst, 304 US 458, 464). It follows that such waiver must be carefully scrutinized to determine whether there has been unfairness or whether the statements are the product of the overwhelming pressure of the coercive atmosphere and the repeated importunities. Plainly there was no express waiver here. Nor was there a waiver by implication (North Carolina v Butler, 441 US 369, 373) in the light of the fact that defendant’s statement was preceded by his several refusals to make a statement and in light of the pressure tactics of the third police interrogator (Detective Daino), which tended to diminish defendant’s ability to make a knowing and voluntary determination.
The statements made by Daino concerning the bodega property were made immediately after defendant indicated his understanding of the warnings but before he had made an election to waive. The only inference is that the comments made by the interrogator were for the purpose of introducing “a compelling influence” to produce a waiver contrary to the teachings of Miranda. A “waiver of a constitutional right will not be deemed ‘voluntary’ unless the police have ‘scrupulously honored’ the suspect’s prior assertion of his rights” (People v Cunningham, 49 NY2d 203, 207). The statements obtained by Detectives Daino and Rosenthal were procured in violation of defendant’s rights, safeguarded by Miranda, and specifically the right against self incrimination. “The People have not met the heavy burden placed upon them to show that defendant waived his Fifth Amendment right to remain silent”. (People v Tirado, 79 AD2d 907, 908; see North Carolina v Butler, 441 US, at p 373.).
*277On this basis, the suppression Judge erred in not suppressing those two statements. Accordingly, there must be a reversal.
Although, under the circumstances of this case, it may be that by invoking his right to remain silent, defendant was also invoking his right to counsel before questioning (see People v Clark, 45 NY2d 432; People v Grant, 45 NY2d 366; see People v Buxton, 44 NY2d 33), we do not reach that question. Nor do we reach the question concerning the use of the statement taken by Assistant District Attorney Weaver to impeach the defendant after the statement had been properly suppressed.
Upon the trial it appeared that three robberies were involved. One was a robbery in a grocery store on October 4, 1978 and the other two occurred on October 8,1978 (one of which was the same store as was involved in the October 4 robbery). At 10:15 a.m. on the earlier date, Julio and Domingo Perez were in the grocery when three men entered and demanded money. Two were holding revolvers. One struck Julio on the head with a revolver because he did not hand oyer all the money. Julio was unable to identify defendant as one of the robbers. Domingo was asked whether he saw “anybody in the court room who looks like the people who came into your store and robbed your brother that day?” Domingo answered, referring to defendant, “the only one I see looks like [defendant].”
With regard to the October 8 robbery, Julio Perez testified that he was robbed at 10:30 a.m. on that day. Albert Figueroa, a 14 year old, was working in the store while Julio slept in a back room. Two men entered, one with a gun and the other a stick. The gunman, proceeding to the back room, first told Figueroa to give the money to the other robber who told Figueroa that, if he did not obey, what was done with Julio on Wednesday would be done to him. In the back room, the gunman took from Julio $35 worth of food stamps, a watch and a leather jacket. As they left the store, the robbers took a television set and some beer. Julio Perez was unable to identify defendant. Figueroa could not identify defendant. However, in response to a question whether Figueroa saw anybody in the courtroom “whose appearance is similar to the appearance [of *278the gunman]”, Figueroa responded that defendant was similar looking except that defendant had shorter hair.
The second robbery on October 8 was of the grocery owned by Carmelo Vasquez, located at 4305 Park Avenue. At 10:45 a.m., Rivera was standing outside the grocery. Two men entered, and one of the men returned and told Rivera that he was wanted inside by the owner. When Rivera entered he saw a man holding a gun on Vasquez. The man took a paper bag containing $1,500. The other robber searched Rivera and another customer, one Febre, from whom he took car keys, a watch and money. Febre did not identify anyone as the robber. Both Vasquez and Rivera identified defendant as the gunman.
Inasmuch as defendant’s statements to Detectives Daino and Rosenthal constituted the only evidence of his alleged involvement in the October 4 robbery, the judgment of conviction there must be reversed, and the indictment (2129/78) must be dismissed. The equivocal statement of Domingo Perez referring to the robbers (“thn only one I see looks like [defendant]”) is insufficient on which to ground a new trial on that indictment. With regard to defendant’s alleged involvement in the October 8 robberies, there was other evidence consisting of the fruits of the alleged crime and the identification of defendant by two of the four witnesses. For that day’s events, defendant was originally charged in Indictment No. 2130/78 with five counts of robbery in the first degree (counts 1, 3, 5, 7 and 9) and five counts of robbery in the second degree (counts 2, 4, 6, 8 and 10), inter alia. At the close of the People’s case, the Trial Judge reduced all of the first degree charges to robbery in the second degree. Defendant was then found guilty on the first eight counts, and acquitted on the ninth and tenth. But there never was an accusatory instrument specifying second degree robbery charges on counts 1, 3, 5 and 7. Since we are reversing the conviction on these lesser included counts as well, defendant cannot be retried for the offenses as reduced in those four counts until the People have first obtained a new indictment specifying those reduced charges (People v Mayo, 48 NY2d 245; People v Lediard, 80 AD2d 237).